Per Curiam. In an opinion not designated for publication, we affirmed the appellant’s conviction. Williams v. State, CACR92-92 (op. del. October 7,1992). Our mandate was issued on October 27,1992. Approximately seven months later, on May 26,1993, the appellant’s attorney filed this motion for attorney’s fees. We deny the motion.  Noting that efficiency requires us to consider motions for attorney’s fees while the briefs are in our possession and the case is fresh in our minds, we denied a motion for attorney’s fees filed approximately eight months after our decision was rendered in Terrell v. State, 32 Ark. App. 58, 796 S. W.2d 348 (1990). In so doing, we repeated earlier warnings that failure to file motions for attorney’s fees in a timely manner could prevent an allowance of attorney’s fees. Moreover, Ark. R. Sup. Ct. 6-6(c) provides that all motions for attorney’s fees from attorneys appointed to represent indigent appellants in criminal cases shall be filed no later than thirty days after the issuance of the mandate. Under the circumstances of this case, where no reason for the long delay in filing the motion is argued by the appellant’s attorney or appears in the record before us, the motion is untimely under our decision in Terrell, supra, as well as under Rule 6-6(c). Consequently, the motion for attorney’s fees is denied.